Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 9/24/2021.
In the Instant Amendment, Claim(s) 3, 11, 14, 19, 21 and 22 has/have been amended; Claim(s) 1 and 19 is/are independent claims. Claims 1-22 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 9-11), filed 9/24/2021, with respect to the objection and the 112(b) rejections have been fully considered and are persuasive.  The object and rejections of 6/25/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An image sensing device comprising: the plurality of imaging pixels including (1) first imaging pixels that are grouped into a plurality of first pixel groups each first pixel group including different first imaging pixels at least one of which is in a different color from others, and (2) second imaging pixels that are grouped into a plurality of second pixel groups wherein each second pixel group include second imaging pixels in the same color; a sensing node coupled to at least one of the first floating diffusion regions to sense a signal of the at least one of the first floating diffusion regions and the sensing node coupled to at least one of the second floating diffusion regions to sense a signal of the at least one of the 
An image sensing device comprising: wherein: each of the first pixel groups includes four imaging pixels arranged in a 2x2 matrix array, and at least one of the four imaging pixels included in the first pixel groups is in a different color from others; each of the second pixel groups includes four imaging pixels arranged in a 2x2 matrix array, and all the four imaging pixels included in the second pixel groups are in the same color, and at least one of the first floating diffusion (FD) regions and the second floating diffusion (FD) regions is coupled to the sensing node by a dual conversion gain transistor, in combination with all the limitations recited in claim 19.
Claims 2-18 depending from claim 1 are allowed for the same reasons as presented above.
Claims 20-22 depending from claim 19 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki et al (US 20150124129): a group of 2x2 green pixels surrounded by groups of 2x2 different color pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696